Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-8, 10, and 11, filed 12/20/21, with respect to the claim rejections have been fully considered and are persuasive. The 101, 112(a), and 112(b) rejections of the claims have been withdrawn. The examiner thanks the applicant for implicitly confirming that the equation can only be performed as displayed when treating the %’s as the % values (e.g. 90%) and not as real numbers (e.g. 90%=0.9).
As for the claim objections, they are withdrawn in part as while the applicant has removed some of the “Equation 2” and “Equation 3” usages in the claims, the applicant has not removed all, so there is a further antecedent basis issue where “Equation 1” is introduced, while “Equation 2” and “Equation 3” are still used without any foundational term (see last line of each of Claims 11 and 16).
As for the drawing objection, 37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims. Therefore, the features specified by the examiner are required to be shown to remove the objection, unless the applicant can clearly demonstrate that the features are already in the drawings or the applicant cancels the features from the claims. Some examples of how to include them include a flowchart, legend, etc.
As for the specification objection, the objection is withdrawn due to the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the equation from claims 1-20 (esp. independent claims) and dependence of thresholds upon temperature/deterioration as described  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-20 are objected to because of the following informalities: 
For Claim 11 final line, the applicant claims “Equation 2”. Please emend to “Equation 1”.
For Claim 16 final line, the applicant claims “Equation 3”. Please emend to “Equation 1”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed. Claims 11-20 are objected to but they will be allowed when the claim objections of independent Claims 11 and 16 are rectified; Claims 11 and 16 below will be presented assuming the minor change has been made.

Regarding Independent Claim 1, the prior art discloses a battery pack comprising: a battery; and a battery management system that detects a charge amount of the battery, sets an indicated charge amount as the charge amount when the charge amount of the battery is lower than a first threshold value, and sets the indicated charge amount as given in Equation 1 when the charge amount of the battery is higher than the first threshold value: and wherein the indicated charge amount is for displaying on a display as a battery charge state; the prior art fails to disclose the further inclusion of the combination of [Equation 1] Indicated charge amount = Actual charge amount x correction rate = actual charge amount x (1 + ((100 / second threshold value) - 1) / (second threshold value - first threshold value) x (actual charge amount - first threshold value))), in Equation 1, the actual charge amount is a charge amount of the battery.
Regarding Independent Claim 11, the prior art discloses an electronic device comprising: a display: and a controller that receives a charge amount of a battery in a battery pack built in the electronic device, sets an indicated charge amount as the charge amount when the charge amount of the battery is lower than a first threshold value, sets the indicated charge amount as given in Equation 1 when the charge amount of the battery is higher than the first threshold value, and displays a battery charge state in the display corresponding to the indicated charge amount: wherein, in Equation 1, the actual charge amount is a charge amount of the battery; the prior art fails to disclose the further inclusion of the combination of [Equation 1] Indicated charge amount = actual charge amount x correction rate = actual charge amount x (1 + ((100 / second threshold value) - 1) / (second threshold value - first threshold value) x (actual charge amount - first threshold value))).
Regarding Independent Claim 16, the prior art discloses a method for displaying a battery charge amount of an electronic device, comprising: detecting a charge amount of a prior art fails to disclose the further inclusion of the combination of [Equation 1] Indicated charge amount = actual charge amount x correction rate = actual charge amount x (1 + ((100 / second threshold value) - 1) / (second threshold value - first threshold value) x (actual charge amount - first threshold value))).
Dependent Claims 2-10 are allowed for their dependence upon allowed Claim 1. Claims 12-15 and 17-20 are objected to as being dependent upon an objected base claim, but would be allowable if the objections are withdrawn. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections of Claims 11-20 and drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859